The record shows that Hon. J. Q. Smith presided at the trial of the cause in the circuit court of Jefferson county. The bill of exceptions was signed by Hon. Joe C. Hail, who succeeded Judge Smith in office.
Only the judge who presided at the trial has power to sign a bill of exceptions. He can do so only while in office.
When the presentation or signing of the bill of exceptions within the time required by law is prevented by the expiration of the term of office of the presiding judge, the bill of exceptions may be established under the provisions of section 3022, Code of 1907, as amended by Act of September 25, 1915 (Gen. Acts 1915, p. 816).
It is further shown that the bill of exceptions was presented March 31, 1923, and signed July 2, 1923, more than 90 days after presentation. The motion to strike on that ground is also good. Code 1907, § 3019; Ex parte Hill, 205 Ala. 631, 89 So. 58. The motion to strike the bill of exceptions must therefore be sustained.
The sole question presented in brief of appellant's counsel is the ruling of the trial court on the admission of evidence. It is not subject to review without a bill of exceptions.
The judgment of the court below is affirmed.
Affirmed.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.